Title: From John Quincy Adams to John Adams Smith, 15 April 1824
From: Adams, John Quincy
To: Smith, John Adams


				
					Dr. Sir,
					Washington 15 April 1824
				
				I have the pleasure of introducing to your acquaintance, Colo. Henry H. Bacot of Charleston S.C. who visits England for the recovery of his health—From the warm recommendation of him by a common friend, I present him to you as a Gentleman of the most amiable and respectable Character; and solicit for him your kind & friendly attentions.I am with the highest regard and / Esteem, Dear Sir, your friend & Servt,
				
					John Quincy Adams.
				
				
			